internal_revenue_service number release date release date index number ---------------- -------------------------------- ------------------------------- -------------------------------------------------------- --------------------------------------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc corp plr-101748-08 date date legend distributing1 ------------------------------------------------------------------- ----------------------------------------------------------- -------------------------------------------------------------- distributing2 --------------------------------------------------------------------- ----------------------------------------------------------- ------------------------------------------------- distributing3 ----------------------------------------------------------------- ----------------------------------------------------------- ------------------------------------------------------------- controlled1 ------------------------------------------------------------------- ----------------------------------------------------------- -------------------------------------------------- controlled2 ------------------------------------------------------------------- ----------------------------------------------------------- ------------------------------------------------- sub1 ------------------------------------------------------------------- ----------------------------------------------------------- -------------------- sub2 ------------------------------------------------------------------------------- ------------------------------------------------------------------- ---------------------------------- plr-101748-08 ----------------------------------------------------------- sub3 ------------------------------ ------------------------------------------------------------------- ----------------------------------------------------------- sub4 ---------------------------------------------------------------- ----------------------------------------------------------- --------------------------------- sub5 ------------------------------------------------------------------- ----------------------------------------------------------- ----------------------------------------------------------- sub6 ------------------------------------------------------------------- ----------------------------------------------------------- ----------------------- llc1 ------------------------------------------------------------------------------------ -------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------- -------------------------------------------------------------- ------------------------------------------------ llc2 ------------------------------------------------------------------------------------ ----------------------------------------------------------- llc3 ------------------------------------------------------------------------------------ ----------------------------------------------------------- ------------------------------------ investor1 -------- ----------------------------------------------- -------------------------------------------------------------------------------- investor2 banker1 banker2 banker3 ------------------------------------------------ -------------------------------------- ----------------------------- ------------------------------------------ plr-101748-08 business a business b business c business d date1 date2 date3 exchange a b dear ---------- -------------------------------------------------------------- ------------------------------------------------------- ----------------------------------------------------------- ------------------------------------------------------- ----------------------- ------------------ ---------------------- ------------------------------------ -- -- this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction described below the information provided in that request and in later correspondence is summarized below the rulings contained in this letter are based upon facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether any of the distributions described below i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 plr-101748-08 summary of facts distributing3 is a publicly traded corporation and the common parent of an affiliated_group of companies the distributing3 group that files a consolidated federal_income_tax return on a calendar-year basis distributing3 has a single class of voting common_stock issued and outstanding of which more than five percent but less than eight percent is owned directly or indirectly by each of investor1 and investor2 the remaining shares of distributing3 stock are widely held and publicly traded distributing3 also has certain short-term and long-term debt obligations outstanding the term_loan a debt and the term_loan b debt respectively the term_loan a debt is part of the credit facility dated date1 between distributing3 and banker1 banker2 banker3 and certain other financial institutions collectively the debt holders the term_loan b debt was added to the distributing3 credit facility on date2 distributing3 wholly owns sub1 and llc1 an entity disregarded as separate from its owner for federal_income_tax purposes under sec_301_7701-3 a disregarded_entity llc1 wholly owns distributing1 and sub2 sub2 wholly owns sub3 and sub3 wholly owns sub4 distributing1 wholly owns distributing2 sub5 and sub6 distributing2 wholly owns llc2 a disregarded_entity the employees of the distributing3 group are formally employed by llc2 which charges a fee to each distributing3 entity that uses the employees distributing2 directly conducts business a and business c distributing1 directly conducts business b and business d business c is an aspect of business b and business d is an aspect of business a the financial information submitted by distributing3 indicates that business a conducted by distributing2 business c conducted by distributing2 and business d conducted by distributing1 each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years distributing3 management has determined that the proposed transaction will serve the following corporate business purposes i enhance the value of the distributing3 stock which will in turn enhance the distributing3 equity incentive programs and make the distributing3 stock more attractive as acquisition currency and ii improve management fit and focus for business a and business b plr-101748-08 proposed transaction for what are represented to be valid business purposes the distributing3 group proposes to effect the following transaction the proposed transaction i ii iii iv v vi the excess loss accounts in stock of sub4 sub5 and sub6 will be eliminated distributing2 will contribute business c to newly formed and wholly owned controlled1 in exchange for all of the controlled1 stock and the assumption by controlled1 of related liabilities the first contribution controlled1 will form llc3 as a disregarded_entity llc2 will distribute the employees of business b to distributing2 distributing2 will contribute the employees of business b to controlled1 and controlled1 will contribute the employees of business b to llc3 llc1 will distribute the stock of distributing1 and sub2 to distributing3 distributing1 will distribute the stock of distributing2 to distributing3 the first distribution vii distributing2 will distribute the stock of controlled1 to distributing3 the second distribution viii distributing3 will contribute the stock of sub1 to distributing1 the sub1 contribution ix distributing3 will contribute the stock of sub2 distributing1 and controlled1 collectively the contributed subs to newly formed and wholly owned controlled2 in exchange for controlled2 common_stock the controlled2 stock controlled2 securities the controlled2 securities controlled2 short-term debt obligations the controlled2 term_loan a debt and the assumption by controlled2 of liabilities associated with the businesses of the contributed subs if any collectively the second contribution the controlled2 securities will mature in a years and bear annual interest at a market rate the controlled2 term_loan a debt will mature in b years and have terms similar to those of the term_loan a debt the second contribution will create the group of corporations the controlled2 group that will be distributed in the third distribution described below plr-101748-08 x xi distributing3 will exchange i the controlled2 securities for the outstanding term_loan b debt and ii the controlled2 term_loan a debt for a portion of the outstanding term_loan a debt together the debt exchange after the debt exchange it is anticipated that the controlled2 term_loan a debt and the controlled2 securities will be sold on the open market distributing3 will distribute the controlled2 stock pro_rata to its shareholders the third distribution and together with the first distribution and the second distribution the distributions no fractional shares of controlled2 stock will be issued in the third distribution instead all fractional shares of controlled2 stock that distributing3 shareholders would otherwise be entitled to receive will be aggregated by a transfer agent and as soon as practicable following the effective time of the third distribution will be sold at the prevailing price on the exchange any distributing3 shareholder entitled to receive a fractional share of controlled2 stock will be entitled to receive a cash payment in an amount equal to such holder’s proportionate interest in the net_proceeds from the open market sale in connection with the proposed transaction distributing3 and controlled2 will enter into various agreements relating to the separation of business b from business a although the subject matter and terms of these agreements will vary the arrangements generally will fall into three categories i the tax disaffiliation agreement and the contribution and distribution agreement both of which involve obligations that arose or will arise for a taxable_period ending on or before the distributions or for a taxable_period beginning before and ending after the distributions but will not become fixed and ascertainable until after the third distribution the separation agreements ii agreements involving obligations that will arise after the distributions and relate to transitional and administrative support services that the distributing3 group will provide to the controlled2 group or that the controlled2 group will provide to the distributing group for an interim period while each group establishes its own administrative support and corporate service arrangements none of which will exceed months in duration and all of which will involve cost-reimbursement the transitional agreements and iii agreements involving obligations that will arise after the distributions and relate to the on-going operational and business services that the distributing3 group has chosen to obtain from the controlled2 group or that the controlled2 group has chosen to obtain from the distributing3 group in each case as its third party vendor for the period of time and on the terms and conditions the parties will have specifically negotiated as to those services the on-going transaction agreements i ii and iii collectively the continuing transactions plr-101748-08 representations the following representations are made with respect to the first distribution a any indebtedness owed by distributing2 or any entity controlled directly or indirectly by distributing2 to distributing1 or any entity controlled directly or indirectly by distributing1 after the first distribution will not constitute stock_or_securities b no part of the consideration distributed by distributing1 will be received by distributing3 as a creditor employee or in any capacity other than that of a shareholder of distributing1 c the five years of financial information submitted on behalf of business d conducted by distributing1 and business a conducted by distributing2 is representative of the present operations of each business and there have been no substantial operational changes in either business since the date of the last financial statements submitted d neither business a conducted by distributing2 nor control of an entity conducting this business was acquired during the five-year period ending on the date of the first distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of the first distribution distributing2 has been the principal_owner of the goodwill and significant assets of business a and will continue to be the principal_owner following the first distribution e neither business d conducted by distributing1 nor control of an entity conducting this business was acquired during the five-year period ending on the date of the first distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part since its formation distributing1 has been the principal_owner of the goodwill and significant assets of business d and will continue to be the principal_owner following the first distribution f apart from the continuing transactions distributing1 will continue the active_conduct of business d independently and with its separate employees following the first distribution g the sub1 contribution will qualify as a nonrecognition_transaction under sec_351 h apart from the continuing transactions distributing2 will continue the active_conduct of business a independently and with its separate employees following the first distribution plr-101748-08 i the first distribution will be carried out to facilitate the second distribution and the third distribution which will be carried out to i enhance the value of the distributing3 stock which will in turn enhance distributing3’s equity incentive compensation plans and make the distributing3 stock more attractive as acquisition currency and ii improve management fit and focus for business a and business b both now conducted within the distributing3 group the first distribution is motivated in whole or substantial part by this corporate business_purpose j the first distribution will not be used principally as a device for the distribution of the earnings_and_profits of distributing1 or distributing2 or both k no intercorporate debt will exist between distributing1 or any entity controlled directly or indirectly by distributing1 and distributing2 or any entity controlled directly or indirectly by distributing2 at the time of or after the first distribution other than intercompany loans or obligations that have arisen or will arise between the parties in the ordinary course of business or as a result of the continuing transactions l payments made in connection with the transactions covered by the on- going transaction agreements between distributing1 or any entity controlled directly or indirectly by distributing1 and distributing2 or any entity controlled directly or indirectly by distributing2 will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length m immediately before the first distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account that distributing1 has in the distributing2 stock will be included in income immediately before the first distribution to the extent required by regulations see sec_1_1502-19 at the time of the first distribution distributing1 will not have an excess_loss_account in the stock of distributing2 n no two parties to the first distribution are investment companies as defined in sec_368 and iv o for purposes of sec_355 immediately after the first distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing1 stock entitled to vote or percent or more of the total value of shares of all classes of distributing1 stock that was acquired by purchase as defined in sec_355 and during the five- plr-101748-08 year period determined after applying sec_355 ending on the date of the first distribution p for purposes of sec_355 immediately after the first distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing2 stock entitled to vote or percent or more of the total value of shares of all classes of distributing2 stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the first distribution or ii attributable to distributions on distributing1 stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the first distribution q the first distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing1 or distributing2 including any predecessor or successor of any such corporation r immediately after the transaction as defined in sec_355 either i no person will hold a 50-percent_or_greater_interest within the meaning of sec_355 in distributing1 or distributing2 ii if any person holds a 50-percent_or_greater_interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 such person will have held such interest in such corporation immediately before the transaction or iii neither distributing1 nor distributing2 will be a disqualified_investment_corporation within the meaning of sec_355 the following representations are made with respect to the first contribution and second distribution s any indebtedness owed by controlled1 or any entity controlled directly or indirectly by controlled1 to distributing2 or any entity controlled directly or indirectly by distributing2 after the second distribution will not constitute stock_or_securities t no part of the consideration distributed by distributing2 will be received by distributing3 as a creditor employee or in any capacity other than that of a shareholder of distributing2 u the five years of financial information submitted on behalf of business a conducted by distributing2 and business c conducted by controlled1 is representative of the present operations of each business and there have been no substantial plr-101748-08 operational changes in either business since the date of the last financial statements submitted v neither business a conducted by distributing2 nor control of an entity conducting this business was acquired during the five-year period ending on the date of the second distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of the second distribution distributing2 has been the principal_owner of the goodwill and significant assets of business a and will continue to be the owner following the second distribution w neither business c conducted by distributing2 nor control of an entity conducting this business was acquired during the five-year period ending on the date of the second distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part distributing2 has been the principal_owner of the goodwill and significant assets of business c throughout the five-year period ending on the date of the first contribution at the first contribution controlled1 will become the principal_owner of the goodwill and significant assets of business c and will continue to be the principal_owner following the second distribution x apart from the continuing transactions distributing2 will continue the active_conduct of business a independently and with its separate employees following the second distribution y apart from the continuing transactions controlled1 will continue the active_conduct of business c independently and with its separate employees following the second distribution z the second distribution will be carried out to facilitate the third distribution which will be carried out to i enhance the value of the distributing3 stock which will in turn enhance distributing3’s equity incentive compensation plans and make the distributing3 stock more attractive as acquisition currency and ii improve management fit and focus for business a and business b both now conducted within the distributing3 group the second distribution is motivated in whole or substantial part by this corporate business_purpose aa the second distribution will not be used principally as a device for the distribution of the earnings_and_profits of distributing2 or controlled1 or both bb the total adjusted_basis and fair_market_value of the assets transferred to controlled1 in the first contribution will equal or exceed the sum of i the total liabilities assumed as determined under sec_357 by controlled1 and ii the total amount of any money and the fair_market_value of any other_property within the meaning of sec_361 received by distributing2 and transferred to its creditors in connection with the plr-101748-08 reorganization it is not expected that controlled1 will assume liabilities or distribute property in connection with the first contribution and second distribution cc any liabilities assumed as determined under sec_357 by controlled1 in the first contribution were incurred in the ordinary course of business and are associated with the assets transferred dd the total fair_market_value of the assets transferred to controlled1 in the first contribution will exceed the sum of i the amount of any liabilities assumed as determined under sec_357 by controlled1 in connection with the exchange ii the amount of any liabilities owed to controlled1 by distributing2 that are discharged or extinguished in connection with the exchange and iii the amount of any cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing2 in connection with the exchange the fair_market_value of the assets of controlled1 will exceed the amount of its liabilities immediately_after_the_exchange ee no intercorporate debt will exist between distributing2 or any entity controlled directly or indirectly by distributing2 and controlled1 or any entity controlled directly or indirectly by controlled1 at the time of or after the second distribution other than intercompany loans or other obligations that have arisen or will arise between the parties in the ordinary course of business or as a result of the continuing transactions ff payments made in connection with the transactions covered by the on- going transaction agreements between distributing2 or any entity controlled directly or indirectly by distributing2 and controlled1 or any entity controlled directly or indirectly by controlled1 will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length gg immediately before the second distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account that distributing2 has in the controlled1 stock will be included in income immediately before the second distribution to the extent required by regulations see sec_1_1502-19 at the time of the second distribution distributing2 will not have an excess_loss_account in the stock of controlled1 hh no two parties to the second distribution are investment companies as defined in sec_368 and iv plr-101748-08 ii for purposes of sec_355 immediately after the second distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing2 stock entitled to vote or percent or more of the total value of shares of all classes of distributing2 stock that was acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of the second distribution jj for purposes of sec_355 immediately after the second distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled1 stock entitled to vote or percent or more of the total value of shares of all classes of controlled1 stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the second distribution or ii attributable to distributions on distributing2 stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the second distribution kk the second distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing2 or controlled1 including any predecessor or successor of any such corporation ll immediately after the transaction as defined in sec_355 either i no person will hold a 50-percent_or_greater_interest within the meaning of sec_355 in distributing2 or controlled1 ii if any person holds a 50-percent_or_greater_interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 such person will have held such interest in such corporation immediately before the transaction or iii neither distributing2 nor controlled1 will be a disqualified_investment_corporation within the meaning of sec_355 the following representations are made with respect to the second contribution third distribution mm other than the controlled2 securities to be held by distributing3 before their transfer to the debt holders in the debt exchange any indebtedness owed by controlled2 or any entity controlled directly or indirectly by controlled2 to distributing3 or any entity controlled directly or indirectly by distributing3 after the third distribution will not constitute stock_or_securities plr-101748-08 nn no part of the consideration distributed by distributing3 will be received by a distributing3 shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing3 oo no part of the consideration distributed by distributing3 will be received by any distributing3 security holder as an employee or in any capacity other than that of a security holder of distributing3 pp the five years of financial information submitted on behalf of business a conducted by distributing2 a member of the distributing3 separate_affiliated_group sag as defined in sec_355 and business c conducted by controlled1 a member of the controlled2 sag is representative of the present operations of each business and there have been no substantial operational changes in either business since the date of the last financial statements submitted distributing2 is and immediately after the third distribution will be affiliated with distributing3 in a manner that satisfies sec_1504 without regard to sec_1504 following the second contribution and immediately after the third distribution controlled1 will be affiliated with controlled2 in a manner that satisfies sec_1504 without regard to sec_1504 qq neither business a conducted by distributing2 nor control of an entity conducting this business was acquired during the five-year period ending on the date of the third distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of the third distribution distributing2 has been the principal_owner of the goodwill and significant assets of business a and will continue to be the owner following the third distribution rr neither business c conducted by distributing2 nor control of an entity conducting this business was acquired during the five-year period ending on the date of the third distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part distributing2 has been the principal_owner of the goodwill and significant assets of business c throughout the five-year period ending on the date of the first contribution at the first contribution controlled1 will become the principal_owner of the goodwill and significant assets of business c and will continue to be the principal_owner following the third distribution ss apart from the continuing transactions distributing2 will continue the active_conduct of business a independently and with its separate employees following the third distribution tt apart from the continuing transactions controlled2 through controlled1 will continue the active_conduct of business c independently and with its separate employees following the third distribution plr-101748-08 uu the third distribution will be carried out to i enhance the value of the distributing3 stock which will in turn enhance distributing3’s equity incentive compensation plans and make the distributing3 stock more attractive as acquisition currency and ii improve management fit and focus for business a and business b both now conducted within the distributing3 group the third distribution is motivated in whole or substantial part by these corporate business purposes vv the third distribution will not be used principally as a device for the distribution of the earnings_and_profits of distributing3 or controlled2 or both ww the total adjusted_basis and fair_market_value of the assets transferred to controlled2 in the second contribution will equal or exceed the sum of i the total liabilities assumed as determined under sec_357 by controlled2 and ii the total amount of any money and the fair_market_value of any other_property within the meaning of sec_361 received by distributing3 and transferred to its creditors in connection with the reorganization xx any liabilities assumed as determined under sec_357 by controlled2 in the second contribution will have been incurred in the ordinary course of business and will be associated with the assets transferred yy the total fair_market_value of the assets transferred to controlled2 in the second contribution will exceed the sum of i the amount of any liabilities assumed as determined under sec_357 by controlled2 in connection with the exchange ii the amount of any liabilities owed to controlled2 by distributing3 that are discharged or extinguished in connection with the exchange and iii the amount of any cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing3 in connection with the exchange the fair_market_value of the assets of controlled2 will exceed the amount of its liabilities immediately_after_the_exchange zz no intercorporate debt will exist between distributing3 or any entity controlled directly or indirectly by distributing3 and controlled2 or any entity controlled directly or indirectly by controlled2 at the time of or after the third distribution except for i the controlled2 securities issued to distributing3 in the second contribution which will be transferred to the debt holders in the debt exchange ii the controlled2 term_loan a debt issued to distributing3 in the second contribution which will be transferred to the debt holders in the debt exchange and iii intercompany loans or other obligations that have arisen or will arise between the parties in the ordinary course of business or as a result of the continuing transactions aaa payments made in connection with the transactions covered by the on- going transaction agreements between distributing3 or any entity controlled directly or indirectly by distributing3 and controlled2 or any entity controlled directly or plr-101748-08 indirectly by controlled2 will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length bbb immediately before the third distribution but taking into account ruling items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account that distributing3 has in the controlled2 stock or that a member of the distributing3 group may have in the stock of a member of the controlled2 group that is required to be taken into account by sec_1_1502-19 will be included in income immediately before the third distribution to the extent required by regulations see sec_1_1502-19 at the time of the third distribution distributing3 will not have an excess_loss_account in the stock of controlled2 and no member of the distributing3 group will have an excess_loss_account in any member of the controlled2 group ccc no two parties to the third distribution are investment companies as defined in sec_368 and iv ddd for purposes of sec_355 immediately after the third distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing3 stock entitled to vote or percent or more of the total value of shares of all classes of distributing3 stock that was acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of the third distribution eee for purposes of sec_355 immediately after the third distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled2 stock entitled to vote or percent or more of the total value of shares of all classes of controlled2 stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the third distribution or ii attributable to distributions on distributing3 stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the third distribution fff the third distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing3 or controlled2 including any predecessor or successor of any such corporation plr-101748-08 ggg immediately after the transaction as defined in sec_355 either i no person will hold a 50-percent_or_greater_interest within the meaning of sec_355 in distributing3 or controlled2 ii if any person holds a 50-percent_or_greater_interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 such person will have held such interest in such corporation immediately before the transaction or iii neither distributing3 nor controlled2 will be a disqualified_investment_corporation within the meaning of sec_355 hhh the controlled2 securities issued to distributing3 in the second contribution will qualify as securities within the meaning of sec_361 iii the receipt by distributing3 shareholders of cash in lieu of fractional shares of controlled2 stock resulting from the open market sale of the fractional shares has been arranged solely for the purpose of avoiding the expense and inconvenience to distributing3 of issuing fractional shares and does not represent separately bargained- for consideration it is intended that the total cash consideration to be received by the shareholders of distributing3 on account of the open market sale of their fractional shares will not exceed one percent of the total consideration that will be distributed in the third distribution it is also intended that no distributing3 shareholder will receive cash in an amount equal to or greater than the value of one full share of controlled2 common_stock controlled2 is not aware of any overall plan within the meaning of sec_355 to acquire an ownership_interest in controlled2 through the purchase of the bundled controlled2 shares sold in connection with the issuance of cash in lieu of fractional shares jjj the sum of the term_loan a debt and the term_loan b debt exchanged for controlled2 term_loan a debt and controlled2 securities in the debt exchange will not exceed the weighted quarterly average of the distributing3 debt owed to third parties for the 12-month_period ending on the close of business on or about date3 the last full business_day before the date on which distributing3’s board_of directors initially discussed the potential separation of business b rulings based solely on the information submitted and the representations made we rule as follows on the first distribution sec_355 no gain_or_loss will be recognized by distributing1 on the first distribution no gain_or_loss will be recognized by distributing3 on the first distribution sec_355 plr-101748-08 the aggregate basis of the distributing1 stock and the distributing2 stock in the hands of distributing3 immediately after the first distribution will equal the aggregate basis of the distributing1 stock held by distributing3 immediately before the first distribution allocated between the stock of distributing1 and distributing2 in proportion to the fair_market_value of each immediately following the first distribution in accordance with sec_1_358-2 sec_358 and c the holding_period of the distributing2 stock received by distributing3 in the first distribution will include the holding_period of the distributing1 stock on which the first distribution is made provided the distributing1 stock was held as a capital_asset on the date of the first distribution sec_1223 earnings_and_profits if any will be allocated between distributing1 and distributing2 in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 based solely on the information submitted and the representations made we rule as follows on the first contribution and second distribution the first contribution followed by the second distribution will qualify as a reorganization within the meaning of sec_368 distributing2 and controlled1 will each be a party to the reorganization under sec_368 no gain_or_loss will be recognized by distributing2 on the first contribution sec_361 and sec_357 sec_1032 no gain_or_loss will be recognized by controlled1 on the first contribution the basis of each asset received by controlled1 in the first contribution will equal the basis of that asset in the hands of distributing2 immediately before the first contribution sec_362 the holding_period of each asset received by controlled1 in the first contribution will include the period during which distributing2 held in that asset sec_1223 no gain_or_loss will be recognized by distributing2 on the second distribution sec_361 no gain_or_loss will be recognized by distributing3 on the second distribution sec_355 the aggregate basis of the distributing2 stock and the controlled1 stock in the hands of distributing3 immediately after the second distribution will equal the plr-101748-08 aggregate basis of the distributing2 stock held by distributing3 immediately before the second distribution allocated between the stock of distributing2 and controlled1 in proportion to the fair_market_value of each immediately following the second distribution in accordance with sec_1_358-2 sec_358 and c the holding_period of the controlled1 stock received by distributing3 in the second distribution will include the holding_period of the distributing2 stock on which the second distribution is made provided the distributing2 stock was held as a capital_asset on the date of the second distribution sec_1223 earnings_and_profits if any will be allocated between distributing2 and controlled1 in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 based solely on the information submitted and the representations made we rule as follows on the second contribution and third distribution the second contribution followed by the third distribution will qualify as a reorganization within the meaning of sec_368 distributing3 and controlled2 will each be a party to the reorganization under sec_368 no gain_or_loss will be recognized by distributing3 on the second contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled2 on the second contribution sec_1032 the basis of each asset received by controlled2 in the second contribution will equal the basis of that asset in the hands of distributing3 immediately before the second contribution sec_362 the holding_period of each asset received by controlled2 in the second contribution will include the period during which distributing3 held in that asset sec_1223 no gain_or_loss will be recognized by distributing3 on the distribution of the controlled2 stock the controlled2 securities and the controlled2 term_loan a debt in the third distribution sec_361 and provided that all of the controlled term_loan a debt and the controlled securities are transferred to the debt holders in the debt exchange as described in step x above then under the intercompany_transaction regulations no income gain loss or deduction will be recognized by distributing with respect to the controlled term_loan a debt the controlled securities and the debt exchange other than any i amount of income gain loss or deduction that offsets the controlled plr-101748-08 corresponding amount of income gain loss or deduction upon the deemed satisfaction of the controlled term_loan a debt and the controlled securities ii deductions attributable to the fact that the term_loan a or the term_loan b debt may be redeemed at a premium iii income attributable to the fact that the term_loan a or the term_loan b debt may be redeemed at a discount iv interest_expense accrued with respect to the term_loan a or the term_loan b debt or v income gain loss or deduction realized on the transfer of the controlled term_loan a debt or the controlled securities in the debt exchange attributable to appreciation or depreciation in the controlled term_loan a debt or the controlled securities after the time they are acquired and prior to their disposition by distributing no gain_or_loss will be recognized by any shareholder of distributing3 on the third distribution sec_355 the aggregate basis of the distributing3 stock and the controlled2 stock in the hands of each shareholder of distributing3 including any fractional share interest in controlled2 to which the shareholder may be entitled immediately after the third distribution will equal the aggregate basis of the distributing3 stock held by the shareholder immediately before the third distribution allocated between the stock of distributing3 and controlled2 in proportion to the fair_market_value of each immediately following the third distribution in accordance with sec_1_358-2 sec_358 and c the holding_period of the controlled2 stock received by each shareholder of distributing3 in the third distribution including any fractional share interest in controlled2 to which the shareholder may be entitled will include the holding_period of the distributing3 stock on which the third distribution is made provided the distributing3 stock was held as a capital_asset on the date of the third distribution sec_1223 earnings_and_profits if any will be allocated between distributing3 and controlled2 in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 the receipt by distributing3 shareholders of cash in lieu of fractional shares of controlled2 common_stock will be treated for federal_income_tax purposes as if the fractional shares had been distributed to the distributing3 shareholders as part of the third distribution and then had been disposed of by such shareholders for the amount of such cash in a sale_or_exchange the gain_or_loss if any determined using the basis allocated to the fractional shares in ruling and the holding_period given the fractional shares in ruling will be treated as a capital_gain or loss provided the stock was held as a capital_asset by the selling shareholder sec_1001 following the third distribution controlled2 will not be a successor of distributing3 for purposes of sec_1504 therefore controlled2 and its direct and indirect subsidiaries that are includible corporations under sec_1504 and satisfy the ownership requirements of sec_1504 will be members of an affiliated_group of plr-101748-08 corporations entitled to file a consolidated federal_income_tax return with controlled2 as the common parent payments made between distributing3 and its affiliates and controlled2 and its affiliates under the separation agreements regarding liabilities indemnities or other obligations that i have arisen or will arise for a taxable_period ending on or before the third distribution or for a taxable_period beginning before and ending after the third distribution and ii will not become fixed and ascertainable until after the third distribution will be treated as occurring immediately before the third distribution see 344_us_6 tax character of later transaction will derive from earlier related transaction revrul_83_73 c b caveats no opinion is expressed about the tax treatment of the proposed transaction described above under other provisions of the code and regulations or the tax treatment of any condition existing at the time of or effects resulting from the proposed transaction that is not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the proposed transaction satisfies the business_purpose requirement of sec_1_355-2 ii whether the proposed transaction is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 and sec_1_355-2 iii whether the proposed transaction is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 iv whether the sub1 contribution qualifies as a nonrecognition_transaction under sec_351 or v the federal_income_tax consequences of any transactions under the transitional agreements procedural matters this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this letter_ruling plr-101748-08 in accordance with the power_of_attorney on file in this office a copy of this ruling letter is being sent to your authorized representatives sincerely _richard k passales____ richard k passales senior counsel branch office of associate chief_counsel corporate
